Gary, P. J., dissenting. Between the parties the mortgage to the bank was valid, without regard to compliance or non-compliance with the statute concerning chattel mortgages. McDowell v. Stewart, 83 Ill. 538; Griffin v. Wertz, 2 Ill. App. 487. Being valid as against the Car & Manufacturing Company, the receiver—the appellee—could not question it; the property belonged to the bank as against the receiver. Gottlieb v. Miller, 154 Ill. 44. The receiver represents the company only; not its creditors. Republic Life Ins. Co. v. Swigert, 135 Ill. 150. The property being the property of the bank, it could not nor could its proceeds, be applied to paying expenses of continuing the business of the company. Hoover v. Burdette, 153 Ill. 672. Therefore the bank is entitled to the net proceeds and the decree denying its claim should be reversed.